Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 RAM Reinsurance Company Ltd. Summary of Mortgage and CDO Exposure The following summarizes RAM Res exposure to mortgage securitizations and CDOs as of June 30, 2007. 1 RAM Re generally follows the classifications for mortgage and CDO securities used by the primary insurers and reported to RAM Re. The proportion of sub-prime mortgage securitizations assumed by RAM Re during the past two and one-half years is lower than in prior years, as shown in the following table and chart. ($MM) Pre-2002 Total OS Sub-prime $ Other Mortgage $ International $ The following table provides the break-down of RAM Res mortgage exposure outstanding as of June 30, 2007 and assumed since January 1, 2005 by product type and RAM Re Rating. 2 1 RAM Re reports outstanding exposures on a one-quarter lag basis. 2 RAM Re Ratings are assigned by RAM Re and take into consideration the ratings assigned by the primaries and the rating agencies. Mortgage Securities Exposure Net Par Outstanding as of June 30, 2007 Vintages 2005- Q2 2007 ($MM) RAM Re Rating AAA / AA A BBB Total Prime 1sts $ HELOCs Closed-End Seconds Alt A Sub-prime International 518.9 12.3 0.0 Total $ RAM Re also has exposure to sub-prime mortgage collateral in CDOs. RAM Res exposure to sub-prime mortgage collateral in CDOs is a sub-set of our CDOs backed by multi-sector (MS) collateral (see definition below).
